Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. §§ 101, 112(b)

The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. § 101 as being drawn to a nonstatutory subject matter and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claimed “use” is not one of the four categories of patent eligible subject matter under 35 U.S.C. § 101. The claims therefore do not comply with 35 U.S.C. § 101.
The claims also do not set forth any particular steps of a method of using the recited “use”, and therefore the claims do not inform one skilled in the art about the scope of the recited “use” with reasonable clarity. The claims therefore do not comply with 35 U.S.C. § 112(b).
For the purpose of conducting a search, the claimed use of PHEMA has been interpreted as though the claims were directed to a temperature-responsive material comprising a solution of PHEMA in i-propanol or n-propanol.

As to claims 3-9: A trademark or trade name is used to identify a source of goods, and not the goods themselves. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of (pre-AIA ) 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. Thus, the use of a trademark or trade name in a claim renders the claim indefinite and also constitutes an improper use of the trademark or trade name. See MPEP 2173.05(u).
In the present case, claims 3, 8, and 10 refer to the materials “Tween 80” and “Span 85”. Tween and Span are trademarks, and the recited product names are trade names. These trade names refers to the source of the material rather than to a particular structure of the material. The claim thus does not set forth the scope of the recited material with reasonable clarity. Claims 4-7 and 9 are ultimately dependent upon claim 3, and they do not comply with 35 U.S.C. § 112(b) for the same reason.



Claim Rejections – 35 U.S.C § 112(a)

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably provide enablement for the claimed “intelligent” material. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurately in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to independent claim 1: The claims (factors (a)-(b)) are drawn to the use of a polymer in an “intelligent material”. The specification contains the following description of “intelligent materials” which has been construed as a controlling definition of the phrase recited in the claims: “Intelligent materials are new materials that integrate self-detection, self-determination, and self-processing functions, which can perceive and respond to the environment.” (Spec. “Background” section). The claims thus broadly refer to materials that perform functions associated with sentience (detecting, determination, processing, and perception).
The prior art (factors (c)-(e)) does not to the examiner’s knowledge contain a description of materials that are capable of performing such activities or which have perception.
The present application (factors (f)-(g)) contains descriptions and examples of the manufacture of certain polymers. The application does not appear to contain any description of the manner of imparting such polymers with perceptive abilities.
It is therefore concluded that an undue quantity of experimentation would be required to make and use “intelligent materials” commensurately in scope with the claimed invention.
Claims 2-10 are ultimately dependent upon independent claim 1, and they also each recite the phrase “intelligent”, and they fail to comply with the enablement requirement for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764